EXHIBIT 10.5

THIS AGREEMENT is made 21st June 2011


(1)
COCA-COLA ENTERPRISES LIMITED (registered in England No. 27173) whose registered
office is at Charter Place, Uxbridge, Middlesex UB8 1EZ ("the Company")



and


(2)    Laura Brightwell
("You")


WHEREBY IT IS AGREED as follows:-


1.    Term of Appointment


(A)
You shall serve the Company as SVP, Public Affairs and Communications, or in
such other capacity of a like status as the Company may reasonably require with
effect from the Commencement Date or such other date as may be agreed in
writing, unless and until your employment shall be terminated by the Company
giving to you not less than six months’ notice in writing or you giving to the
Company not less than six months’ notice in writing in either case expiring at
any time.



(B)
If either you or the Company have given notice of termination of employment to
the other, instead of requiring you to work during your notice period (or any
remaining part of it), the Company may (at its discretion) choose to terminate
your employment immediately and pay you a sum equivalent to your basic salary
only (less appropriate income tax and National Insurance deductions) in lieu of
your outstanding contractual notice period. The Company may elect at its
discretion to make any such payment as one lump sum or in equal instalments on
the days when you would have received your basic salary if you had continued in
employment throughout your notice period.



(C)
Your employment shall in any event terminate on the date on which you reach age
65.



(D)
The Company reserves the right to change (including upwards or downwards) the
grading attributed to your role at any time.



(E)
Your previous employment with the Company counts as part of your continuous
employment with the Company. Your continuous employment with the Company
therefore commenced on 12th November 1990.



2.    Powers and Duties


(A)
You shall exercise such powers and perform such duties consistent with your
status in relation to the business of the Company or any Associated Company as
may from time to time be assigned to you by the Company. You shall comply with
all directions from the Company and whatever codes, policies, procedures and
rules that the Company may introduce which may apply to your employment. You
shall report to the Chairman & Chief Executive Officer or whichever person is
nominated by the Company at any time. The Company may change your reporting line
at any time or insert additional tiers of management above you.



(B)    You must:


(i)    promote and protect the interests and reputation of the Company and its
Associated Companies;


(ii)    perform your duties in a professional and co-operative manner;


(iii)
promptly disclose to the Company any information which comes into your
possession which may materially adversely affect the Company, including any
information about another employee’s plans to resign and/or compete with the
Company;




--------------------------------------------------------------------------------





(iv)
promptly disclose to the Board any material breach by the Company of any legal
obligation, any material financial mismanagement or any other malpractice within
the Company which comes to your attention;



(v)
keep the Company fully informed of your business-related activities and give
whatever information and explanations are requested of you by the Company;



(vi)
conduct your personal and working life in a way that does not damage or risk
damaging your own or the Company’s reputation; and



(vii)
comply with all Company policies and procedures including, without limitation,
the Company’s Code of Business Conduct.



(C)
You shall travel to such places as the Company may from time to time reasonably
require.



(D)
Your normal place of work shall be the Company’s offices at Uxbridge. However,
the Company reserves the right to change this location to any other location
within the United Kingdom or worldwide.



3.    Salary


(A)
You shall be paid an annual salary of £162,350 which is paid in arrears at four
weekly intervals.





(B)
The Company shall review, but shall not be obliged to increase, the salary
payable under this Agreement each year.



(C)
The Company reserves the right to deduct from you salary or any other sums due
to you any payments due from you to the Company.



4.    Pensions




(A)    You are entitled to be a member of the Pension Plan subject to the rules
of the Pension
Plan. Changes in the rules of the Pension Plan will be notified to you in
writing. Your contributions to the Pension Plan will be deducted from your
salary.


(B)    A contracting out certificate is in force in respect of your employment
under this
Agreement.


5.    Car


The Company shall provide for you (subject to you being qualified to drive) a
car or alternatively a cash allowance in accordance with its Car Policy in place
at the time. You shall abide by the terms of this policy, take good care of the
car, procure that the provisions of any policy of insurance are observed and
return the car, clean and in good repair to the Company's registered office
immediately upon the termination of your employment.


6.    Sickness


Subject to compliance with the Company’s Attendance Management Policy and the
Sick Leave guidance as published on the CCE Intranet, you will be eligible to
receive sick pay in line with Company policy in operation at that time inclusive
of any Statutory Sick Pay payable to you.


7.    Other Benefits





--------------------------------------------------------------------------------



The following benefits currently apply to you. The Company, however, reserves
the right to withdraw, alter or replace any of these benefits. In such
circumstances, there shall be no obligation on the Company to replace any
benefit with an equivalent or indeed any other benefit.


(A)    Management Incentive Plan


You shall be eligible to participate in the Coca-Cola Enterprises Inc.
Management
Incentive Plan, subject to the rules of such Plan.


(B)    Long-Term Incentive Plan


You shall be eligible to participate in the Coca-Cola Enterprises Inc. Long-Term
Incentive Plan. All grants of awards under the scheme are made at the sole
discretion of the Board of Directors of Coca-Cola Enterprises Inc.


(C)    Share Plan


You shall be eligible, at the Company’s discretion, to participate in the CCE UK
Share Plan, subject to the rules of such Plan.


(D)    Healthcare


The Company will cover you and your family (spouse and dependent children) under
a private medical insurance scheme, subject to the rules and terms and
conditions of
such scheme.


(E)    Health Assessments


You are entitled to regular medicals in accordance with the provisions published
on the CCE Intranet.


(F)    Accident Insurance


The Company will provide you with 24 hour worldwide accident cover in accordance
with Company policy in operation at that time, subject to the rules and terms
and conditions of such cover.


(G)    Life Assurance


If you are, or choose to become, a contributing member of the CCE Pension Plan,
the Company will provide you with death in service cover equal to four times
basic salary subject to the rules and terms and conditions of such cover.
However, if you decline to join the Pension Plan, the life assurance cover will
be equal to one times gross earnings in the 12 months before death.


(H)    Options Benefit


You will be entitled to benefit from the Company’s Options Flexible Benefit
Scheme, subject to the rules of such Scheme.


(I)    Financial Planning and Advice


Following your localisation to the UK and as from the commencement of 2015 tax
year, the will receive an allowance equal to $20,000 annually as a tax
preparation allowance. This amount is intended to supplement reduced tax
equalization support and which may be adjusted for significant currency
fluctuations, as approved by the CEO and Chair of the HRCC. It is your
responsibility to ensure that you disclose the value of this taxable benefit to
HMRC so that they can include this in the valuation of your benefit in kind
taxation.



--------------------------------------------------------------------------------

EXHIBIT 10.5

8.    Expenses


The Company shall reimburse to you out-of-pocket expenses which you may from
time to time incur in the proper performance of your duties under this Agreement
subject to the rules of its Travel and Expenses Policy from time to time in
force.


9.    Holidays


(A)
Your annual holiday entitlement is 27 days plus 8 public holidays (pro rata in
the first year of employment).



(B)
The holiday year runs from 1 January to the following 31 December and holiday
must be taken during that period at times agreed with your superior.



(C)
On leaving the Company you will be paid salary equivalent to unused accrued
holiday entitlement or required to repay any holiday in excess of your accrued
entitlement in either case, at the daily rate of 1/260 of your basic annual
salary.



10.    Intellectual Property


(A)    It shall be part of your normal duties at all times:


(i)
to consider in what manner and by what new methods or devices the products,
services, processes, equipment or systems of the Company, or any Associated
Company, with which you are concerned or for which you are responsible might be
improved;



(ii)
promptly to give to the Secretary of the Company full details of any invention
or improvement which you may from time to time make or discover in the course of
your duties: and



(iii) to further the interests of the Company's undertaking. Subject to the
Patents Act 1971, the Company shall be entitled free of charge to the sole
ownership of any such invention or improvement and to its exclusive use.


(B)
You shall immediately, both during your employment and afterwards. at the
request and cost of the Company apply for and execute and do all such documents,
acts and things as may in the opinion of the Company be necessary or conducive
to obtain letters patent or other protection for any such invention or
improvement in any part of the world and to vest such letters patent or other
protection in the Company or its nominees.



(C)
You acknowledge and agree that any work created or developed by you (whether
alone or jointly) during your employment by the Company will belong to the
Company if it:



(i)
is capable of exploitation by the Company in the normal course of its business;

or


(ii)
is so created or developed during the course of or in connection with your
employment by the Company.



To the extent that they do not vest automatically, you assign to the Company all
copyright, design rights and other intellectual property rights in any such work
and undertake to do anything reasonably required to ensure that such rights
belong to or are assigned to the Company and to assist the Company in protecting
or maintaining them.


(D)
You hereby irrevocably authorise the Company for the purposes of the
intellectual property provisions of this Agreement to make use of your name and
to sign and to execute any documents or do any thing




--------------------------------------------------------------------------------



on your behalf (or where permissible to obtain the patent or other protection in
its own name or in that of its nominees).


(E)
You shall not knowingly do anything to imperil the validity of any patent or
protection or any application of the patent but shall at the cost of the Company
render all possible assistance to the Company, or any Associated Company, both
in obtaining and in maintaining such patent or other protection.



(F)
You shall not either during your employment or afterwards exploit or assist
others to exploit any invention or improvement which you may from time to time
make or discover in the course of your duties or (unless the same shall have
become public knowledge) make public or disclose any such invention or
improvement or give any information in respect of it except to the Company or as
it may direct.



11.    Confidential Information


Except for information which is in the public domain (save as a result of your
breach of confidence) or which you are required to disclose by law or
regulation, you shall not, either during your employment or afterwards, use to
the detriment or prejudice of the Company or any Associated Company or, except
in the proper course of your duties during this Agreement, divulge to any person
any trade secret or any other Confidential Information which may have come to
your knowledge during your employment.


12.    Post-termination Restrictions


(A)
In order to protect the Company’s confidential information, trade secrets,
goodwill customer base, potential customer base, other business connections and
stable workforce, you agree to be bound by the restrictions set out below.



You will not Directly or Indirectly without the Company’s written consent:


(i)
for the period of six months following the Termination Date be engaged in or
concerned in any executive, technical or advisory capacity in any business
concern which is in competition with the business of the Company or any Relevant
Associated Company. This restriction shall not restrain you from being engaged
or concerned in any business concern in so far as your duties or work shall
relate solely:



(a)
to geographical areas where the business concern is not in competition with the
Company or any Relevant Associated Company; or



(b)
to services or activities of a kind with which you were not concerned to a
material extent during employment with the Company.



(B)
The parties to this Agreement agree that each of the clauses of this Agreement
is separate and severable and enforceable accordingly and if any of the clauses
shall be adjudged to be void or ineffective for whatever reason but would be
adjudged to be valid and effective if part of the wording therefore was deleted,
they shall apply such modifications as may be necessary to make them valid and
effective.



(C)
Any period of restriction set out above will be reduced by one day for every day
during the notice period which the Company required you both to remain away from
its premises and not to carry out your normal duties.



13.    Restrictions During Employment


(A)
During your employment you shall not (unless otherwise agreed in writing by the
Company) undertake any other business or profession or be or become an employee
or agent of any other company, firm or




--------------------------------------------------------------------------------



person or assist or have any financial interest in any other financial interest
in any other business or profession. You may, however, hold or acquire by way of
bona fide investment only up to 3% of the issued shares of any company listed on
any recognised investment exchange for the purpose of investment only, where
recognised investment exchange has the meaning given in section 285 of the
Financial Services and Markets Act 2000. You may invest in shares or other
securities which are not listed or dealt in on any recognised stock exchange
with the prior agreement of the Company.


14.    Garden leave


(A)
The Company reserves the right at any time during any period of notice to
require you: (i)    to remain away from the Company’s premises;

(ii)    to work from home;


(iii)     to carry out special projects outside the normal scope of your duties;
(iv)    not to carry out some of your normal duties; and/or
(v)    not to carry out any of your normal duties;


and the Company may appoint another person to carry out any of your duties at
such times.


(B)
If the Company exercises this right, you will receive your basic salary and all
benefits to which you are entitled and you must:



(i)
continue to comply with your implied duties, including those of good faith and
fidelity; and



(ii)
continue to comply with the express duties set out in this Agreement, except
those from which you are explicitly released by the Company.



15.    Return of Property


(A)
You shall promptly whenever requested by the Company and in any event upon the
termination of your employment deliver to the Company all lists of customers,
correspondence and all other documents, papers and records which may have been
prepared by you or have come into your possession or control in the course of
your employment, and you shall not be entitled to retain any copies of such
property.



(B)
You must delete any documents relating to the Company’s business on any personal
computer in your control or possession after having forwarded copies to the
Company. You must permit the Company both during and after the termination of
your employment access to any computer which you have used in relation to the
Company’s business. You must inform the Company of any computer passwords
reasonably required by the Company.



16.    Termination of Employment


(A)
The Company shall be entitled by notice in writing to you to terminate your
employment under this Agreement with immediate effect (without a payment in lieu
of notice) if you:



(i)
materially damage or risk materially damaging your or the Company’s reputation;



(ii)
shall be guilty of serious misconduct or shall have committed any serious breach
or repeated or continued (after warning in writing and having refused or failed
to remedy accordingly within a reasonable time) any other breach of

your obligations under this Agreement.





--------------------------------------------------------------------------------



(B)
Any delay by the Company in exercising any right of termination shall not
constitute a waiver of it.



17.    Disciplinary and Grievances


(A)
If you have a grievance relating to your employment, you should raise this in
accordance with the Company’s Grievance Procedure.



(B) The Company has a Disciplinary and Performance Management Procedure. This is
a policy document designed to apply where a disciplinary or performance
management issue arises.


(C)
The Company may suspend you for however long it considers appropriate in order
to investigate any aspect of your performance or conduct or to follow
disciplinary proceedings. The Company may attach conditions to any such
suspension and you must comply with any such conditions and co-operate fully
with any investigation. During any period of suspension, you would normally
receive the same pay and benefits as if you were at work.



18.    Other Agreements


(A)
This Agreement replaces all previous terms and conditions governing your
employment with the Company or any Associated Company, except for the employment
agreement dated 1 Sept, 2010, between you and Coca-Cola Enterprises, Inc., which
shall continue in effect according to its terms with the exception of Sections 3
(Location) and 4 (Base Salary) of such agreement, and the Letter of

Assignment between you and Coca-Cola Enterprises, Inc., governing the terms of
your relocation, which shall continue in effect according to its terms.


(B)
You acknowledge that there are no agreements or arrangements whether written,
oral or implied between the Company or any Associated Company and you relating
to your employment other than those expressly set out in this Agreement and
those

agreements referenced in Section 18(A), and that you have not entered into this
Agreement in reliance on any representation not expressly referred to in this
Agreement.


(C)    There are no collective agreements which affect your terms and
conditions.


19.    Governing Law


This Agreement shall be governed by and construed under the laws of England and
Wales and of the Courts of England and Wales are to have non-exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement.


20.    Definitions


In this Agreement:





--------------------------------------------------------------------------------



“Associated Company”
means a company, which is from time to time a subsidiary or a holding company of
the Company or a subsidiary (other than the Company) of a holding company of the
Company. In this definition "subsidiary" and "holding company" have the same
meanings as in Section 736 of the Companies Act 1985 as originally enacted.


“the Commencement Date”
means 1st August 2011


“Confidential Information”


means any confidential information, including but not limited to:
a. lists of the Company’s actual or potential customers;


b. details of relationships or arrangements with or knowledge of the
requirements of the Company’s actual or potential customers;


c. details of the Company’s business methods, finances, prices or pricing
strategy, marketing or development plans or strategies;


d. personal information about any of the
Company’s directors or employees;


e. information divulged to the Company by a third party in confidence; and


f. any information relating to the Company or any of its customers or suppliers
which the Company or customer or supplier in question reasonably considers to be
confidential.


Confidential Information does not include information which is generally known
or easily accessible by the public, unless it is generally known or easily
accessible by the public because of a breach of your obligations.


“Customer”


means any Person who at any time during the period of 12 months immediately
before the Termination Date was a customer of the Company or any Associated
Company:


a. with whom you had material dealings or for whom you had responsibility on
behalf of the Company or any Associated Company at any time during that period;
or


b. in respect of whom you obtained or otherwise received Confidential
Information.


“Directly or Indirectly”


means directly or indirectly on either your own account or in conjunction with
or on behalf of any other Person.


“Key Person”


means any individual:


a. who at any time during the period of 6 months immediately before the
Termination Date was

engaged or employed as an employee, director or consultant of the Company or any
Associated Company;





--------------------------------------------------------------------------------



b. with whom you worked to a material extent or for whom you had managerial
responsibility at any time during that period; and


c. who was employed or engaged in a senior, financial, research, technical,
managerial, sales, professional or equivalent capacity.


“Person”


means individual, firm, company, association, corporation or other organisation


“Prospective Customer”


means any Person who at any time during the period of 6 months immediately
before the Termination Date had Relevant Discussions in which you were
materially involved, for which you had responsibility or about which you
obtained or otherwise received Confidential Information.


“Relevant Associated
Company”


means an Associated Company with which you have dealt or for which you have had
responsibility during your employment by the Company.


“Relevant Discussions”


means any discussion, pitch, tender, presentation or negotiation with the
Company or any Associated Company with a view to receiving products or services
from the Company or any Associated Company.


“Restrictive Products or
Services”


means any products or services which compete with or are of the same or similar
kind as any products or services:


a. provided by the Company or any Associated Company in the ordinary course of
its business during the period of 12 months immediately before the Termination
Date; and


b. in respect of which you were directly concerned, were materially involved or
had responsibility during your employment by the Company or any Associated
Company; or


c. about which you obtained or otherwise received Confidential Information.





“Termination Date”
means the date of termination of your employment with the Company.



“the Pension Plan”    means the CCE Personal Pension Plan.






Signed on behalf of Coca-Cola Enterprises






/s/ Frank Govaerts    6/21/11
Vice President, General Counsel, Europe    DATE






/s/ Laura Brightwell    7/21/11
DATE



--------------------------------------------------------------------------------

EXHIBIT 10.5



Amendment to Employment Agreement Dated 21st June 2011
Between
Coca-Cola Enterprises Limited and Laura Brightwell




This Agreement is made as of the date set forth below between Coca-Cola
Enterprises Limited (“CCE Ltd.”) and Laura Brightwell (“Executive”), which
agreement shall supplement the agreement between CCE Ltd and Executive dated
21st June 2011 (“2011 CCE Ltd. Agreement”).
WHEREAS, the Section 18(A) of the 2011 CCE Ltd. Agreement provides that the
employment agreement between Coca-Cola Enterprises, Inc. (“CCE, Inc.”) and the
Executive (the “CCE, Inc. Agreement”) would continue in effect (except for the
provisions related to Base Salary and Location); and
WHEREAS, the Human Resources and Compensation Committee (“HRCC”) of the Board of
Directors of CCE, Inc. has the authority to determine certain terms and
conditions of Executive’s employment with CCE Ltd., and the HRCC has determined
that the CCE, Inc. Agreement should be extended and revised in 2012; and
WHEREAS, CCE Ltd. and Executive desire that the 2011 CCE Ltd. Agreement be
amended solely for purposes of giving effect to the terms and conditions of
Executive’s employment approved by the HRCC.
NOW, THEREFORE, IT IS AGREED that Section 18(A) of the 2011 CCE Ltd. Agreement
is hereby amended by striking the entire paragraph and replacing it with the
following:
(A)
This Agreement replaces all previous terms and conditions governing your
employment with the Company or any Associated Company, except for the terms and
conditions set forth in the Appendix to this Agreement, which terms and
conditions were approved by the Human Resources and Compensation Committee of
Coca-Cola Enterprises, Inc. in August 2012, and which supersede those of the
prior agreement between you and Coca-Cola Enterprises, Inc. dated September 1,
2010. The Letter of Assignment between you and Coca-Cola Enterprises, Inc.,
which governs the terms of your relocation, which shall continue in effect
according to its terms.

Signed on behalf of Coca-Cola Enterprises Limited


/s/ Frank Govaerts                10/21/12    
DATE            




/s/ Laura Brightwell                10/17/12
                     DATE    

10



--------------------------------------------------------------------------------





APPENDIX


This appendix (referred to herein as the “Agreement”) amends and supersedes the
employment agreement between Coca-Cola Enterprises, Inc. and Laura Brightwell
(the “Executive”) dated September 1, 2010 (the “Prior Agreement”). The Company
and the Executive may be referred to herein collectively as the “Parties,” or
individually as a “Party.”
WHEREAS, following the consummation of the transactions contemplated by the
Business Separation and Merger Agreement (the “Merger Agreement”) by and between
Coca-Cola Enterprises Inc. (“Legacy CCE”), the Company, The Coca-Coca Company
and Cobalt Subsidiary LLC dated February 25, 2010 (such consummation is
hereinafter referred to as the “Closing”), the Company became an independent
publicly traded company;
WHEREAS, the Executive transferred employment from Legacy CCE to the Company and
entered into the Prior Agreement in connection with the Closing; and
WHEREAS, the Parties wish to amend and restate the Prior Agreement to reflect
the terms and conditions set forth herein.
1.    Employment; Employment Term. The Company agrees to continue to employ the
Executive as Senior Vice President, Public Affairs and Communications of the
Company and any successor thereto, and the Executive agrees to continue to be
employed by the Company or an Affiliate of the Company, subject to the terms and
provisions of this Agreement. The term of employment under this Agreement shall
expire on December 29, 2014 (the “Term”); provided that the term of this
Agreement may be extended by mutual written agreement between the Executive and
the Company. If the Parties agree to any such extension, the Parties shall
specify the terms and conditions of the Executive’s continuing employment, and
the provisions of this Agreement that applied during the Continued Term shall
not apply during any extension period except as explicitly provided under this
Agreement or by the Parties in connection with the extension.
2.     Duties. During the Term, the Company and the Executive agree that the
Executive shall have all responsibilities and authorities and perform such
duties that are usually incident to her positions with the Company as provided
in the Company’s Certificate of Incorporation, By-Laws, and written policies
together with such other duties and responsibilities as may be assigned to her
from time to time by the Chief Executive Officer of the Company. During her
employment hereunder, the Executive shall devote her entire time, energy, and
skill during regular business hours (other than during periods of illness,
vacation, and other approved absences) to the Company and its Affiliates, and
the Executive shall render her services solely and exclusively for the Company
and its Affiliates, provided that (i) exceptions to such exclusivity in effect
on the date hereof shall continue in effect, subject to the discretion of the
Board of Directors (the “Board”) to withdraw such exception if such exception
involves a conflict of interest or materially interferes with the Executive’s
ability to perform her duties, (ii) the Board shall grant additional exceptions
to such exclusivity upon request unless such exceptions involve a conflict of
interest or materially interfere with the Executive’s ability to perform her
duties with the Company, and (iii) the Executive shall be permitted to serve on
one public company board of directors, subject to the approval of the Board in
its sole discretion.
For purposes of this Agreement, “Affiliate” means a company that would be
considered a single employer together with the Company under Sections 414(b) or
414(c) of the Internal Revenue Code (the “Code”).

11



--------------------------------------------------------------------------------



3.    Location of Executive’s Principal Office. During the Term, the Executive’s
principal office shall be in the Company’s headquarters office which shall be
based in Uxbridge, England area, unless mutually agreed otherwise by the
Executive and the Company.
4.    Base Salary. During the Term, the Company shall pay the Executive a Base
Salary at an annual rate of not less than 178,000 GBP. The Base Salary shall be
subject to review and possible increase, but not decrease, by the Human
Resources and Compensation Committee of the Board (the “HRCC”) each February,
and any increases shall be effective the following April 1. Adjustments to the
Base Salary shall be based on the Executive’s performance and other factors that
the HRCC deems appropriate. Following each adjustment, the term Base Salary
shall thereafter refer to the adjusted amount.
5.    Annual Incentive. The Executive shall have the opportunity to receive an
annual incentive award in accordance with the terms of the Executive Management
Incentive Plan (the “MIP Award”). During the Term, the Executive’s annual target
MIP Award shall be at least 80% of her annual Base Salary, payable upon the
achievement of goals established and approved by the HRCC. The MIP Award shall
be payable in a single lump-sum payment in March following the end of the
applicable performance period.
6.    Long-Term Incentive Awards. During the Term, the Executive shall receive
two annual long-term incentive awards, each with a target award value of at
least $300,000 (each, an “LTIP Award”), provided that the Executive is employed
by the Company at the time such award is to be granted. The LTIP Awards may be
delivered in one or more forms, including but not limited to stock options,
restricted stock units (“RSUs”), restricted stock, or performance stock units
(“PSUs”). The 2012 LTIP Award may be made at any time during the remainder of
2012 or the first quarter of 2013, and the 2013 LTIP Award may be made at any
time in 2013 or the first quarter of 2014, provided that the vesting schedule
shall be no less favorable than if the LTIP Awards had been made in November
2012 and November 2013, respectively. The target award value shall be determined
(i) for stock options, based on the grant date fair value using the valuation
methodology applied for Company financial reporting purposes and (ii) for stock
units or restricted stock, based on the number of shares subject to the award
(determined at target for PSUs) multiplied by the fair market value of Company
stock at grant.
Vesting for each type of LTIP Award shall be as follows. Stock options granted
in 2012 shall vest ½ on the first anniversary of the grant date in 2013 and ½ on
the second anniversary of the grant date in 2014. Stock options granted in 2013
shall vest ½ on the first anniversary of the grant date in 2014 and ½ on the
second anniversary of the grant date in 2015. Stock options shall have a 10-year
term. PSUs granted in 2012 shall have service-based cliff vesting requiring
service through December 29, 2014, and PSUs, RSUs, and restricted stock granted
in 2013 shall have service-based cliff vesting requiring service through
December 29, 2015. In addition, PSUs granted in 2012 and 2013 shall have a
performance-vesting requirement based on such metrics as are established by the
HRCC. PSUs (if and to the extent vested) shall be paid after vesting on the
following basis: PSUs granted in 2012 shall be paid on or about April 30, 2016,
and PSUs granted in 2013 shall be paid on or about April 30, 2017. With respect
to each LTIP Award made in 2012 and 2013, the service-based vesting condition
shall take into account service as an employee and as a consultant following the
Executive’s termination of employment in accordance with the Sections 10(a) and
10(b), as applicable, as well as Section 11(i). Such continued vesting shall
apply as long as the Executive is willing and available to provide the
consulting services during the twelve month period specified in Section 11(i),
without regard to whether the Company utilizes such services or terminates the
consulting relationship, provided that if the Company terminates the consulting
relationship for Cause, the continued vesting shall cease to apply.
7.    Retention Award. The Company shall pay the Executive $785,000, plus
interest at the rate specified below (the “Retention Award”) in a lump-sum cash
payment in July 2014, provided that the Executive

12



--------------------------------------------------------------------------------



remains employed through December 31, 2013. The Retention Award shall be
credited with interest based on the Prime Rate of SunTrust Bank, Atlanta. For
the avoidance of doubt, if the Executive is employed through December 31, 2013,
the Company shall pay the Retention Award in July 2014 without regard for the
Executive’s termination of employment for any reason between December 31, 2013
and July 2014.
8.    Benefits. During the Term, the Executive shall be entitled to participate
in any employee benefit plans or programs for which she is eligible that are
provided by the Company to its management employees based in Great Britain, such
as retirement, health, life insurance, and disability plans, vacation and sick
leave policies, business expense reimbursement policies, and international
assignment programs that the Company has in effect from time to time. All prior
service recognized by Legacy CCE for benefit plan purposes as of the Closing
shall be recognized by the Company for benefit plan purposes. The Company
retains the right to terminate or alter the terms of any benefit programs that
it may establish, provided that no such termination or alteration shall
adversely affect any vested benefit under any benefit program.
9.    Indemnification. During the Executive’s employment and thereafter for the
period during which the Executive may be subject to liability relating to her
services as an officer or director of the Company or any of its Affiliates, the
Company will maintain a directors and officers liability policy, and the
Executive shall be covered by such directors and officers liability policy at
the same level as applicable to the Company’s other directors and officers, and
the Executive shall be indemnified to the fullest extent permitted by law and by
the Company’s Certificate of Incorporation and By-Laws. Furthermore, the
Executive shall be entitled to indemnification with respect to her services for
CCE prior to the Closing in accordance with Section 6.19 of the Merger
Agreement.
10.    Payments upon Termination of Employment.
(a)     Voluntary Termination by the Executive. If the Executive voluntarily
terminates employment with the Company during the Term, the Company shall pay
the Executive any earned but unpaid Base Salary and any amounts to which the
Executive is legally entitled under the generally applicable terms of pension,
savings, disability, or other programs. Any MIP Award that is already fully
earned by service through the end of the applicable measurement period but not
yet paid shall be payable in accordance with its terms, but the Company shall
not be under any obligation to make payment with respect to MIP Award
measurement periods that have not been completed. The Company shall also not be
under any obligation to make payment with respect to any unvested LTIP Awards
or, in the event such termination occurs prior to December 31, 2013, the
Retention Award, except that if the Executive’s termination of employment occurs
on or after the first day of November following the grant of the 2012 or 2013
equity award, the consulting services to be credited under Section 6, above,
shall be included for purposes of satisfying the service-vesting requirements of
such awards. Payments of earned but unpaid Base Salary under this Section 10(a)
shall be made as soon as administratively practicable following the Executive’s
termination of employment, but no later than 60 days following the Executive’s
termination of employment.
(b)     Termination by the Company for Reasons Other Than for Cause. If the
Company terminates the Executive’s employment for reasons other than for Cause
during the Term, the Executive shall be entitled to the payments and rights
described in this Section 10(b).
Provided the Executive is in compliance with the requirements of Section 11 at
the time of the relevant payment, the Company shall make the following lump-sum
cash payments to the Executive: (i) the amounts described in Section 10(a), (ii)
a pro rata MIP Award based on actual results for the year of the Executive’s
termination of employment and the number of months of the Executive’s employment
in the year, (iii) an amount equal to the Executive’s annual Base Salary plus
the amount of the Executive’s most recent target MIP Award, and (iv) in the
event such termination occurs prior to December 31, 2013, an amount equal to the
Retention Award, with interest through the date of termination of employment.
Notwithstanding the foregoing, the total amount of cash

13



--------------------------------------------------------------------------------



payments made under this clauses of (i), (iii) and (iv) of this paragraph shall
be reduced by the amount of any payments made to Executive on account of her
involuntary termination without Cause (including a redundancy) that is provided
pursuant to her employment agreement with an Affiliate, severance/redundancy
programs maintained by an Affiliate or local laws applicable to her employment.
Payments made under clauses (i), (iii) and (iv) of this paragraph shall be made
as soon as administratively practicable following the Executive’s termination of
employment, but no later than 60 days following the Executive’s termination of
employment, subject to any different payment schedule required pursuant to
Section 14. Payment under clause (ii) of this paragraph shall be made in March
of the year following the year of the Executive’s termination of employment.
In addition, provided the Executive complies with the requirements of Section
11, (A) all equity awards that were converted from Legacy CCE equity awards
shall be fully vested upon termination; (B) the service-vesting conditions for
2012 LTIP Awards shall be waived on a pro rata basis, which pro rata
determination will be made by dividing the number of months of service between
the grant date and the date of the Executive’s termination of employment plus
the number of months of consulting services credited under Section 6, above, by
the number of months of service that would have been required to vest in such
award (not to exceed 100% vesting); and (C) the service-vesting conditions for
2013 LTIP Awards shall be waived on a pro rata basis , which pro rata
determination will be made by dividing the number of months of service between
the grant date and the Executives termination date plus the number of months of
consulting services provided under Section 6, above, by the number of months of
service that would have been required to vest in such an award; provided,
however, that if the Executive is at least age 55 and has at least five years of
service with the Company and Legacy CCE as of the termination date, the months
of service used in the numerator for the pro rata determination shall be
increased by 12 (not to exceed 100% vesting). Notwithstanding the foregoing,
PSUs granted in either 2012 or 2013 shall not automatically satisfy the
performance condition to vesting as a result of this paragraph, but must satisfy
the performance condition on the basis of actual performance in accordance with
the terms of the awards. All option awards that are vested shall remain
exercisable for the balance of the original term of the grant.
        (c)     Termination by the Company for Cause. If the Company terminates
the Executive’s employment for Cause during the Term, the Company shall pay the
Executive only any earned but unpaid Base Salary and any amounts to which the
Executive is legally entitled under the generally applicable terms of pension,
savings, disability, or other programs. Payments of earned but unpaid Base
Salary shall be made as soon as administratively practicable, but no later than
60 days following the Executive’s termination of employment.
For purposes of this Agreement, “Cause” means (i) willful or gross misconduct by
the Executive that is materially detrimental to the Company or an Affiliate,
including but not limited to a willful violation of the Company’s trading policy
or code of business conduct that is materially detrimental to the Company or an
Affiliate, (ii) acts of personal dishonesty or fraud by the Executive toward the
Company or an Affiliate, (iii) the Executive’s conviction of a felony, except
for a conviction related to vicarious liability based solely on her or her
position with the Company or an Affiliate, provided that the Executive had no
involvement in actions leading to such liability or had acted upon the advice of
the Company’s or an Affiliate’s counsel, or (iv) the Executive’s refusal to
cooperate in an investigation of the Company of an Affiliate if requested to do
so by the Board. For purposes of this definition of Cause, no act or failure to
act by the Executive shall be considered “willful” unless it occurs without the
Executive’s good faith belief that such act or failure to act was in, or not
contrary to, the best interests of the Company. Before the Executive may be
terminated for Cause she shall be given 30 days to cure her misconduct, if cure
is possible.
(d)     Termination Due to Death. In the event of the Executive’s death during
the Term and prior to January 1, 2014, the Company shall pay to the Executive’s
estate the following lump-sum cash amounts: (i)

14



--------------------------------------------------------------------------------



an MIP Award for the full year of the Executive’s death, based on actual
performance results, (ii), an amount equal to the Executive’s annual Base Salary
plus the most recent target MIP Award multiplied by a fraction, the numerator of
which is the number of months remaining in the Initial Term and the denominator
of which is 12, (iii) an amount equal to the Retention Award, with interest
through the date of the Executive’s death, and (iv) only in the event that the
Executive’s death occurs prior to the grant date of the 2012 LTI Award, an
amount equal to the target value of one LTIP Award as described under Section 6.
In the event of the Executive’s death during the Term and after December 31,
2013, the Executive’s estate shall receive a payment of the Executive’s MIP
Award for the full year of her death, based on actual performance results.
Payment made under clause (i) of this Section 10(d) shall be made in March of
the year following the year of the Executive’s death. Payments made under this
Section 10(d) shall be made as soon as administratively practicable, but no
later than 90 days following the Executive’s death, except that the payment of a
MIP Award based on actual performance shall be paid in March following the end
of the applicable performance period.
In addition, in the event of the Executive’s Death during the Term of the
Agreement, the Company shall fully vest all of the Executive’s outstanding
equity grants, with the performance vesting of any PSUs based on actual results
for performance periods that have concluded and based on target award levels for
performance periods in progress. All option awards that are vested shall remain
exercisable for the lesser of 60 months following termination of employment or
the balance of the original term of the grant.
(e)     Termination Due to Disability. In the event that the Executive’s
employment is terminated due to Disability, the Company shall make the payments
to the Executive set forth in Section 10(d), substituting references to the
Executive’s Disability for references to the Executive’s death.
For purposes of this Agreement, “Disability” means the Executive’s inability by
reason of a medically determinable physical or mental impairment, to engage in
the ordinary duties of her position with the Company, which condition, in the
opinion of a doctor mutually agreed upon by the Executive and the Company, is
expected to have a duration of not less than one year.
(f)     Termination Following Change in Control. If a Change in Control of the
Company occurs and, within 24 months following such Change in Control, the
Company terminates the Executive’s employment for reasons other than for Cause
or the Executive terminates employment for Good Reason, the Company or its
successor shall provide to the Executive the following payments and benefits,
subject to the requirements of Section 11: (i) the amounts described in Section
10(a), (ii) a pro rata MIP Award based on actual results for the year of the
Executive’s termination of employment and the number of months of the
Executive’s employment in the year, (iii) an amount equal to the Executive’s
annual Base Salary plus the most recent target MIP Award multiplied by 1.5, (iv)
full vesting of all outstanding equity grants, and (v) in the event such Change
in Control occurs prior to December 31, 2013, an amount equal to the Retention
Award, with interest through the date of termination of employment.
For purposes of the Agreement, “Change in Control” shall have the meaning
specified in the Company’s 2010 Incentive Award Plan; and “Good Reason” means
(A) a material diminution of duties, responsibilities or authority or a material
adverse change in the scope of authority, as measured from the Executive’s first
role with the Company following the execution of this Agreement, (B) a reduction
in Base Salary or annual target MIP Award opportunity, or (C) a change from the
work location specified in this Agreement that was not mutually agreed upon in
writing by the Executive and the Company, provided, however, that (I) the
Executive does not consent in writing to such event, (II) the Executive gives
written notice to the Company within 60 days of the date on which the Executive
first receives notice of the circumstances giving rise to the event, (III) the
Company

15



--------------------------------------------------------------------------------



has not remedied the matter within 30 days, and (IV) if the matter is not
remedied, the Executive actually separates from service.
(g)    No Duty to Seek New Employment in Mitigation of Damages. In the event of
termination of the Executive’s employment with the Company for any reason, the
Executive shall be under no duty to seek new employment or otherwise seek to
mitigate damages arising from termination in order to be eligible for the
provisions of this Section 10. In the event that the Executive does obtain new
employment there shall be no reduction or offset to payments made under this
Section 10 on account of such employment.


11.    Executive’s Obligations.
(a)    General. All payments and benefits provided under this Agreement are
expressly conditioned on the Executive’s compliance with the obligations
contained in Sections 11(b) through 11(i). If the Executive violates any of the
obligations set forth in this Section 11 in the 36 months following her
termination of employment, the Executive shall forfeit any remaining payments,
any unvested or unpaid restricted stock or stock units, and any outstanding
stock options (whether or not vested).
(b)    Mutual Release of Claims. All payments and benefits provided under
Sections 10(b), (e) and (f) of this Agreement are subject to the Executive’s
execution and delivery of a mutual release of claims waiving any and all claims,
except for those reserved in the form of release, that the Executive may have
against the Company and its Affiliates, and vice-versa. Such release shall be in
the form attached hereto as Exhibit A and must be signed by the Executive and
returned to the Company no later than 45 days after the Executive’s separation
from service with the Company. Notwithstanding the foregoing, a mutual release
set forth in Exhibit A may be revised to comply with local laws governing the
Executive’s employment with an Affiliate. If the Company has executed and
delivered the mutual release of claims to the Executive and has not revoked such
release, but the Executive fails to execute and deliver such release, or the
Executive revokes such release as provided therein, then the Executive shall not
be entitled to further payments or benefits under this Agreement, and the
Executive must reimburse the Company for any such payments made in anticipation
of the execution and non-revocation of the release.
(c)    Noncompetition. Provided the Company is not in breach of its obligations
to make any of the payments or provide any of the benefits provided in Sections
4 through 10 of this Agreement, during the period beginning with the Executive’s
termination of employment during the Term for any reason and ending on the
12-month anniversary of the Executive’s termination of employment (hereinafter
be referred to as the “Restricted Period”), the Executive (i) shall not accept a
position on the board of any business entity without the approval of the HRCC,
which approval shall not be unreasonably withheld and (ii) shall not directly or
indirectly, on the Executive’s own behalf or on behalf of any person or entity,
compete with the Company by performing activities or duties substantially
similar to the activities or duties performed by the Executive for the Company
during the year preceding the Executive’s termination of employment for any
business entity that is a Direct Competitor of the Company within the Restricted
Area.
A “Direct Competitor” of the Company is any business or operations in direct
competition with the Company within the Restricted Area owned or operated by (i)
PepsiCo, Inc.; (ii) Dr. Pepper Snapple Group, Inc.; (iii) if PepsiCo, Inc. or
Dr. Pepper Snapple Group, Inc. do not have the highest or next highest market
share among the producers and distributors of non-alcoholic beverages within the
Restricted Area at the time the Executive’s employment terminates, then any
company that has the highest or next highest market share among the producers
and distributors of non-alcoholic beverages within the Restricted Area at the
time the Executive’s employment with the Company terminates; or (iv) any company
that provides bottling operations to the companies listed in subparts

16



--------------------------------------------------------------------------------



(i), (ii), and (iii) within the Restricted Area. The “Restricted Area” is any
geographic area within the scope of the Executive’s management authority. The
Executive expressly acknowledges and agrees that, because of the nature of the
services the Executive has provided to the Company, the Executive has provided
services throughout the Restricted Area and, therefore, the Restricted Area is
reasonably defined to protect the Company’s legitimate business interests.
(d)    Nonsolicitation. The Executive shall not, during the Restricted Period,
directly or indirectly, on her own behalf or on behalf of any person or entity,
solicit, divert, or appropriate to any non-alcoholic beverage business or
operations, any person who transacted business with the Company or its
Affiliates during the year preceding the date of the Executive’s termination of
employment, provided that such person or entity is a person or entity with whom
the Executive has had direct contact or has been a party to marketing or sales
strategies with regard to.
The Executive further shall not, during the Restricted Period, directly or
indirectly, on her own behalf or on behalf of any person or entity, solicit,
divert, or hire away, or attempt to solicit, divert, or hire away to any person
or entity, any person employed by the Company or an Affiliate on the date of the
Executive’s termination of employment or at any time during the one-year period
preceding the Executive’s termination of employment. Notwithstanding the
foregoing, the Executive may provide an employment reference setting forth her
personal views about any former non-executive employee of the Company at the
unsolicited request of such former employee or any third party.
(e)    Confidentiality and Non-Disclosure. Except as required by law or pursuant
to the orde of a Court or government entity or in any legal proceeding to
enforce this Agreement, the Executive shall not knowingly use, reveal, disclose,
or divulge to any entity other than the Company without the express written
authorization of the Company (i) any trade secrets of the Company for so long as
they remain trade secrets and (ii) any Confidential Information after the
Executive’s termination of employment, provided that the Executive knew at the
time that such information was a trade secret or Confidential Information of the
Company and provided that such information has not otherwise been disclosed to
the public or is not otherwise in the public domain.
“Confidential Information” means any data or information with respect to the
business conducted by the Company or its Affiliates that is not generally known
to the public and that is a valuable asset to the Company, including, but not
limited to, sales reports, product pricing, sales materials, selling procedures,
marketing agreements and programs, customer lists, customer requirements,
specifications for new products, sources of supply for ingredients, packaging,
and other materials used in the Company’s products, and the business plans and
financial data of the Company, except to the extent that any such information is
readily available in the public domain through no fault of the Executive.
(f)    Nondisparagement. The Executive shall not disparage the Company, its
Affiliates, or their employees, products, or services in any form or fashion
that would cause any third party to lower its perception about the integrity,
public or private image, professional competence, or quality of products or
service of said entities or persons following the Executive’s termination of
employment. The Company agrees that it will not, and it will instruct its
officers and directors not to, disparage the Executive in any form or fashion
that would cause any third party to lower its perception about the integrity,
public or private image, professional competence, or quality of the Executive.
Notwithstanding the foregoing, nothing contained herein shall prevent any person
from (i) responding publicly to incorrect, disparaging or derogatory public
statements to the extent reasonably necessary to correct or refute such public
statements or (ii) making any truthful statement to the extent necessary to
enforce this Agreement or required by law or by any court, arbitrator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order such person to disclose or make accessible such
information.

17



--------------------------------------------------------------------------------



(g)    Records/Company Property. The Executive shall, following her termination
of employment, return to the Company all documents (including copies and
computer records thereof) of any nature that relate to or contain proprietary or
confidential information concerning the Company, its Affiliates, its customers,
or employees (except for documents describing or relating to the Executive’s
employment terms, compensation or employee benefits and awards), and any and all
property of the Company in her possession, including, but not limited to,
computers, electronic recording media, business records, papers, documents, and
other Company property.
(h)    Cooperation. The Executive shall cooperate with the Company and its
counsel in any litigation or human resources matters in which she may be a
witness or potential witness or have knowledge of the relevant facts or evidence
by making herself available ( on reasonable notice and consistent with the
Executive’s other reasonable commitments) to testify at the request of the
Company or Affiliate in any action, suit or proceeding, whether civil, criminal,
administrative or investigative, and otherwise to assist the Company in any such
action, suit or proceeding by providing information and meeting and consulting
with members of management of, or other representatives of, or counsel to, the
Company as reasonably requested in relation to a matter of which the Executive
had knowledge or for which she was responsible before termination of employment.
The Company shall promptly reimburse the Executive for reasonable and necessary
expenses incurred in the course of complying with this provision, including, but
not limited to, reasonable attorney’s fees in the event that the Executive
reasonably desires to be represented in such matters by independent counsel. If
such cooperation requires the Executive to commit more than 5 days (8 hours per
day) within a 30 day rolling period, the Company will pay the Executive a per
diem amount equal to the daily amount of the Executive’s final annual Base
Salary from the Company.
(i)    Consulting Services. For a period of 12 months following the date of the
Executive’s voluntary termination for any reason or involuntary termination
without Cause, the Executive agrees to provide the Company with a minimum of 10
hours per month of consulting services regarding corporate strategy and other
business affairs of the Company, as requested by the Chief Executive Officer or
the Board of Directors. The Company shall reimburse the Executive for all
out-of-pocket expenses incurred by the Executive in providing such consulting
services, provided such expenses are approved in advance by a senior officer of
the Company.
(j)    Repayment of Benefits in Certain Cases. If a two-thirds majority of the
independent members of the Board, after permitting the Executive to respond on
her own behalf or through counsel to all charges against her, determines (i)
within two years of the Executive’s termination of employment that the Executive
could have been terminated for Cause, (ii) that the Executive has violated any
of the obligations of Section 11(c) or (d), or (iii) that the Executive engaged
in fraud or ethical misconduct that resulted in or directly contributed to the
restatement of the Company’s financial results, then (A) such event shall be
treated as a violation of the obligations of this Section 11 and the forfeitures
described in Section 11(a) shall be applicable, and (B) the Executive shall
promptly repay to the Company an amount equal to the sum of all payments
provided under Section 10(b) other than those payments that would have been
provided under Section 10(c) and all gains from the vesting of Company
restricted stock and restricted or performance stock units and upon the exercise
of Company stock options occurring upon or subsequent to separation from service
with the Company. If clause (iii) is applicable, the Board may also require the
Executive to repay some or all of the Executive’s incentive compensation for the
year or years affected by the restatement and gains from the vesting of Company
restricted stock and stock units and upon the exercise of Company stock options
occurring in or after the year or years affected by the restatement. Any dispute
regarding this Section 11(j), including, without limitation, a dispute regarding
whether the Executive could have been terminated for Cause, shall be subject to
the arbitration provisions of Section 13.
(k)    Remedies with Respect to Covenants. In the event of any breach by the
Executive of the covenants and representations contained in this Section 11 (a
“Breach”), or threatened Breach, the Company shall be entitled, in addition to
any other remedies and damages available, to an injunction to restrain such
Breach or threatened Breach. Any member of an Affiliate for which the Executive
performs services may enforce this Agreement, and any injunction or other remedy
under this Section 11(k) shall be enforceable in the United States and any other
jurisdiction.

18



--------------------------------------------------------------------------------



12.    Notices. All notices and demands shall be deemed given when mailed and
addressed as follows:


(a)    if to the Company:


Corporate Secretary
Coca-Cola Enterprises, Inc.
2500 Windy Ridge Parkway
Atlanta, GA 30339
        
(b)    if to the Executive:


[ ]


    
13.    Arbitration. Any dispute regarding the terms of this Agreement shall be
resolved through binding arbitration before a sole arbitrator in Atlanta,
Georgia, administered by the American Arbitration Association in accordance with
its Commercial Arbitration Rules then in effect. Judgment upon any award
rendered by the arbitrator, including any injunctive relief, may be entered in
any court having jurisdiction thereof. Each Party shall pay its own expenses,
including but not limited to attorneys’ fees, of the arbitration or of any
litigation arising out of this employment agreement, provided, however, that the
arbitrator shall have the authority to award attorneys’ fees to the prevailing
party. Notwithstanding the foregoing, any dispute regarding the terms of a plan
or arrangement referenced in this Agreement shall be resolved as specified in
such plan or arrangement. For the avoidance of doubt, any dispute regarding the
noncompetition and non-solicitation provisions set forth in Sections 11(c) and
(d) shall not be subject to arbitration, but shall be brought in a court of
competent jurisdiction.


14.     Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Code and shall be interpreted, administered and operated in
a manner consistent with that intent. Notwithstanding anything herein to the
contrary, if at the time of the Executive’s separation from service with the
Company the Executive is a “specified employee” as defined in Section 409A of
the Code (and the regulations thereunder) and any payments or benefits otherwise
payable hereunder as a result of such separation from service are subject to
Section 409A of the Code, then the Company shall defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided) until the date that is
six months following the Executive’s separation from service with the Company
(or the earliest date as is permitted under Section 409A of the Code), and the
Company shall pay any such delayed amounts in a lump sum at such time. If, in
order to comply with Section 409A of the Code and Treas. Reg. §1.409A-3(f), some
or all of the payments described in Section 10(b)(iii) are required to be paid
in installments in the manner set forth in the CCE Executive Severance Plan as
in effect on the date of the Closing, then such amounts shall be paid in such
installments rather than in a lump sum. If any payments or other benefits due to
the Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, such payments or other benefits
shall be deferred if deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Company, that does not cause such an accelerated or additional tax. Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. References to “termination of employment”
and similar terms used in this Agreement are intended to refer to “separation
from service” within the meaning of Section 409A of the Code to the extent
necessary to comply with Section 409A of the Code.

19



--------------------------------------------------------------------------------



15.    Section 280G Payments. Notwithstanding anything herein to the contrary,
to the extent that any severance pay, Retention Award, stock option, restricted
stock, RSUs, or other equity awards or benefits paid to, distributed to, or
vested in the Executive pursuant to this Agreement or any other agreement or
arrangement between the Company and the Executive (collectively, the “280G
Payments”) (a) constitute a “parachute payment” within the meaning of Section
280G of the Code and (b) but for this Section 15 would be subject to the excise
tax imposed by Section 4999 of the Code, then the 280G Payments shall be payable
either (i) in full or (ii) in such lesser amount which would result in no
portion of such 280G Payments being subject to excise tax under Section 4999 of
the Code, whichever of the foregoing amounts, taking into account the applicable
federal, state, and local income or excise taxes (including the excise tax
imposed by Section 4999) results in the Executive’s receipt on an after-tax
basis, of the greatest amount of benefits under this Agreement, notwithstanding
that all or a portion of such benefits may be taxable under Section 4999 of the
Code.
All calculations required by this Section 15 shall be made in good faith by the
Company or such third party designated by the Company. Such calculations shall
be provided to the Executive in writing as soon as practicable and shall be
subject to the Executive’s review and comment, which the Company shall consider
in good faith. Following the Executive’s comment, such calculations shall be
conclusive and binding on the Parties for purposes of this Section 15.
Notwithstanding the foregoing, if the calculations indicate that the Executive’s
280G Payments would be reduced pursuant to the preceding paragraph, the
Executive may elect that an independent third party jointly designated by the
Executive and the Company verify the calculations. If the Executive and the
Company cannot agree on an independent third party, each shall designate an
independent third party and the two designated parties shall choose a third
party. The third party’s calculations shall be provided to the Executive and the
Company in writing as soon as practicable and shall be subject to the
Executive’s and Company’s review and comment, which the third party shall
consider in good faith. Following the Executive’s and Company’s comment, such
third party calculations shall be conclusive and binding on the Parties for
purposes of this Section 15.
The reduction in any 280G Payments, if applicable, shall be effected in the
following order: (i) any cash payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c); (ii) any equity awards that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c); (iii) any
cash payments that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c), in order of the cash payments with the largest 280G Payment
value; (iv) acceleration of vesting of any stock options subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) for which the exercise price
exceeds the then fair market value of the underlying stock, in order of the
option tranches with the largest 280G Payment value; (v) acceleration of vesting
of any equity award subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c) that is not a stock option, in order of the equity tranches
with the largest 280G Payment value; and (vi) acceleration of vesting of any
stock options subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) for which the exercise price is less than the fair market value of the
underlying stock in such manner as would net the Executive the largest remaining
spread value if the options were all exercised as of the Code Section 280G
event.
16.    Miscellaneous.
(a)    Entire Agreement. This Agreement sets forth the entire and final
agreement and understanding of the Parties and contains all of the agreements
made between the Parties with respect to the subject matter hereof. This
Agreement supersedes any and all other agreements in effect as of the date
hereof, either oral or in writing, between the Parties hereto, with respect to
the subject matter hereof, including, without limitation, the Prior Agreement.
(b)    Amendments. This Agreement may not be amended or modified other than by a
written agreement signed by the Parties to this Agreement or their respective
successors and legal representatives.



20



--------------------------------------------------------------------------------



(c)    Headings. The headings in this Agreement are inserted for convenience
only and are not to be considered a construction of the provisions hereof.


(d)    Severability. If any provision of this Agreement is held to be invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provision of the Agreement, and the Agreement shall be construed and enforced as
if such provision had not been included.


(e)    Survival. The respective rights and obligations of the Parties under
Sections 6 through 16 shall survive any termination or expiration of this
Agreement and shall continue to apply upon any extension of the term of this
Agreement.


(f)    Assignment and Successors. This Agreement shall be binding upon and shall
inure to the benefit of any successors or assigns to the Company. The Executive
may not assign any of her rights, except to her beneficiaries or heirs in
accordance with the terms of an equity award or benefit plan, or delegate any of
her duties or obligations under this Agreement or any portion hereof. If the
Company changes its name, then references in this Agreement to the Company’s new
name shall be deemed to be substituted for references to the Company’s prior
name.


(g)    Governing Law. This Agreement is intended to be governed by the laws of
the state of Delaware, without regard for any choice of law principles of any
jurisdiction.


(h)           Consent to Jurisdiction. With respect to disputes regarding
matters that are expressly excluded from the mandatory arbitration provision set
forth in Section 13 of this Agreement, the following provisions apply:


(i)              Each of the parties consents to the exclusive jurisdiction of
the Chancery Courts of the State of Delaware and the United Sates District Court
for the District of Delaware, as well as to the jurisdiction of all courts to
which an appeal may be taken from such courts, for the purpose of any suit,
action or other proceeding arising out of, or in connection with, this
Agreement.

(ii)             Each party expressly waives any and all rights to bring any
suit, action or other proceeding in or before any court or tribunal other than
the Courts described above and covenants that it shall not seek in any manner to
resolve any dispute other than as set forth in this Section 16(h) or to
challenge or set aside on the basis of lack of jurisdiction, inconvenient venue,
or improper forum any decision, award or judgment obtained in accordance with
the provisions of this Agreement.

(iii)           Each of the parties expressly waives any and all objections it
may have to venue, including, without limitation, the inconvenience of such
forum, in any of such courts. In addition, each of the Parties consents to the
service of process by personal service or any manner in which notices may be
delivered in accordance with Section 12 of this Agreement.


(i)    Withholding. The Company shall be entitled to withhold or cause to be
withheld from amounts to be paid to the Executive under this Agreement any
federal, state, or local withholding or other taxes or amounts that it is from
time to time required to withhold.


(j)    Waiver. Waiver by any Party hereto of any breach or default by the other
Party of any of the terms of this Agreement shall not operate as a waiver of any
other breach or default, whether similar to or

21



--------------------------------------------------------------------------------



different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the Parties hereto
or from any failure by either Party hereto to assert its or her rights hereunder
on any occasion or series of occasions.



22



--------------------------------------------------------------------------------





EXHIBIT A


FORM OF MUTUAL RELEASE AGREEMENT


THIS MUTUAL RELEASE AGREEMENT (“Release”), entered into as of the date(s)
indicated below, between Coca-Cola Enterprises, Inc., a Delaware corporation
(the “Company”), and ________________ (the “Executive”).


WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated ______________, 2012 (“Agreement”); and


WHEREAS, the Executive will separate or has separated from service with the
Company effective __________.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in the Agreement and releases contained in this Release, the Company and the
Executive agree as follows:


1.    Executive Release. The Executive agrees, for herself, her spouse, heirs,
executor or administrator, assigns, insurers, attorneys and other persons or
entities acting or purporting to act on her behalf, to irrevocably and
unconditionally release, acquit and forever discharge the Company, its
affiliates, subsidiaries, directors, officers, employees, shareholders,
partners, agents, representatives, predecessors, successors, assigns, insurers,
attorneys, benefit plans sponsored by the Company and said plans’ fiduciaries,
agents and trustees (collectively, “Company Parties”), from any and all actions,
cause of action, suits, claims, obligations, liabilities, debts, demands,
contentions, damages, judgments, levies and executions of any kind, whether in
law or in equity, known or unknown, which the Executive has, or has had, against
any of the Company Parties as of the date of execution of this Release arising
out of or relating to the Executive’s employment or separation from service with
the Company. This Release specifically includes without limitation any claims
arising in tort or contract, any claim based on wrongful discharge, any claim
based on breach of contract, any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, any claim arising under federal, state or local
law concerning employment practices, and any claim relating to compensation or
benefits. This specifically includes, without limitation, any claim which the
Executive has or has had under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Americans
with Disabilities Act, as amended, and the Employee Retirement Income Security
Act of 1974, as amended. Nothing herein shall release the Company from any
claims or damages based on (i) any right the Executive may have to enforce this
Release or the Agreement, (ii) any right or claim that arises after the date of
this Release, (iii) any right the Executive may have to benefits or entitlements
under any applicable plan, agreement, program, award, policy or arrangement of
the Company, (iv) the Executive’s eligibility for indemnification in accordance
with the certificate of incorporation and by-laws of the Company, or any
applicable insurance policy, with respect to any liability the Executive incurs
or incurred as an employee or officer of the Company, or (v) any right the
Executive may have to obtain contribution as permitted by law in the event of
entry of judgment against the Executive as a result of any act or failure to act
for which the Executive and the Company are jointly liable.


2.    Company Release. The Company agrees, for itself and its successors and
assigns, to irrevocably and unconditionally release, acquit and forever
discharge the Executive, her spouse, heirs, executor or administrator
(collectively, “Executive Parties”) from any and all actions, cause of action,
suits, claims, obligations, liabilities,

23



--------------------------------------------------------------------------------



debts, demands, contentions, damages, judgments, levies and executions of any
kind, whether in law or in equity, known or unknown, which the Company has, or
has had, against the Executive Parties as of the date of execution of this
Release arising out of or relating to the Executive’s employment or separation
from service with the Company including but not limited to any claim, demand,
obligation, liability or cause of action arising under any federal, state, or
local employment law or ordinance, tort, contract, or breach of public policy
theory, or alleged violation of any other legal obligation. Nothing herein shall
release the Executive from any claims or damages based on (i) any right the
Company may have to enforce this Release or the Agreement, including, but not
limited to, claims for reimbursement of payments made under Section 11(b) of the
Agreement in the event of revocation of the Release and any rights or claims
that arise under Section 11(j) of the Agreement, (ii) any right or claim that
arises after the date of this Release, (iii) any right the Company may have to
obtain contribution as permitted by law in the event of entry of judgment
against it as a result of any act or failure to act for which the Company and
the Executive are jointly liable, and (iv) any claims the Company is required to
pursue under applicable federal or state law, including, but not limited to, the
Sarbanes-Oxley Act of 2002.


3.    Age Discrimination Claims. As part of this Release, the Executive
understands that she is waiving all claims for age discrimination under the Age
Discrimination in Employment Act. The Executive represents and acknowledges that
she has carefully read and understands all of the provisions of this Release,
and that she is voluntarily entering into this Release. The Executive represents
and acknowledges that she has been advised in writing to, and has been afforded
the right and opportunity to, consult with an attorney prior to executing this
Release. The Executive has [twenty-one (21)] [forty-five (45)] days within which
to consider this Release, and seven (7) days following its execution to revoke
this Release by written notice to the Company.


THIS RELEASE CONTAINS A WAIVER AND GENERAL RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. THE EXECUTIVE ACKNOWLEDGES THAT SHE HAS CAREFULLY READ AND UNDERSTANDS
THIS RELEASE, AND THAT SHE HAS HAD THE OPPORTUNITY TO CONSULT WITH AN ATTORNEY
BEFORE EXECUTING THIS RELEASE.
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this Release
on the date(s) indicated below.


COCA-COLA ENTERPRISES, INC.


By:            Date:                    
[Name]
[Title]


[EXECUTIVE]


Date:                    
[Name]









24

